 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   CELINA MUNIZ, et al.,                              Case No.: 1:19-cv-00233 NONE JLT
12                                          Plaintiffs, ORDER LIFTING THE STAY AND
                                                        SETTING THE MANDATORY
13                                  v.                  SCHEDULING CONFERENCE
14   C. PFEIFFER, et al.,
                                          Defendants.
15

16         Based upon the joint motion of the parties, the Court ORDERS:
17         1.    The stay is LIFTED;
18         2.    The Court sets a further scheduling conference on July 12, 2021 at 9:00 a.m. The
19   parties SHALL file a joint scheduling report no later than July 6, 2021.
20
     IT IS SO ORDERED.
21

22      Dated:     June 3, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
